DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0196692 to Rosquist (Rosquist) in view of British Patent GB 1485490 to Nissan (Nissan).

As to claim 1, Rosquist discloses in combination with a compression-ignition internal combustion engine having a timing drive equipped with a timing drive shaft equipped with a first straight-splined male drive, a conventional injection pump mount adjacent the first straight-splined male drive, a mechanical fuel injection pump having a second straight-splined male drive rotatably secured to the injection pump, and a straight-splined female coupler which couples the first straight-splined male drive to the second straight-splined male drive, and an oil pump which provides pressurized lubrication of engine components when the engine is operational, an apparatus for advancing injection timing following engine startup (see paragraphs [0006] and [0026]; 
However, Nissan discloses two males drives (5 and 7) having opposite-handed helical splines and a slidable coupler (10) having internal helical grooves that mate with the male drives for the purpose of varying the rotational angle of a fuel injection pump shaft to vary the injection timing.


As to claim 2, Rosquist as modified by Nissan above discloses rearward movement of the slidable coupler is about 1.0 cm (see Abstract; see paragraph [0026]; see also Claim 2).

As to claim 3, Rosquist as modified by Nissan discloses the claimed invention above but does not disclose rotational movement of the slidable coupler, with respect to the right-hand male drive, during its rearward travel is about 20 degrees, and the rotational movement of the left-hand male drive, with respect to the slidable coupler is also about 20 degrees, for a total timing advance of 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made rotational movement of the slidable coupler of Rosquist, with respect to the right-hand male drive, during its rearward travel is about 20 degrees, and the rotational movement of the left-hand male drive, with respect to the slidable coupler is also about 20 degrees, for a total timing advance of 40 degrees, In re Aller, 105 USPQ 233.

As to claim 4, Rosquist as modified by Nissan above discloses a rearward movement of about 1.0 cm by the slidable coupler (see Abstract; see paragraph [0026]; see also Claim 2) but does not disclose this results in a timing advance of about 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the timing advance of Rosquist about 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 5, Rosquist discloses a method for advancing injection timing of a compression-ignition internal combustion engine following engine startup, the engine having a timing drive shaft equipped with a first straight-splined male drive, a conventional injection pump mount adjacent the first straight-splined male drive, a mechanical fuel injection pump having a second straight-splined male drive rotatably secured to the injection pump, and coupled to the first straight-splined male drive with a straight-splined female coupler, and an oil pump for pressurized lubrication of engine components when the engine is operational (see paragraphs [0006] and [0026]; see Figures 1, 5, 7 and 9; see also Claim 5), the method comprising the steps of: replacing 
However, Nissan discloses two males drives (5 and 7) having opposite-handed helical splines and a slidable coupler (10) having internal helical grooves that mate with the male drives for the purpose of varying the rotational angle of a fuel injection pump shaft to vary the injection timing.


As to claim 6, Rosquist as modified by Nissan above discloses pressurized oil exiting free end of the right-hand male drive gear causes the slidable coupler to move rearward after engine startup, thereby causing the slidable coupler to rotate counterclockwise, as viewed from the timing pump, and with respect to the right-hand timing drive gear, and the left-hand, helically-splined pump drive to rotate counterclockwise with respect to the slidable coupler, thereby advancing injection pump timing (see paragraph [0026]; see also Figures 1, 5, 7 and 9).

As to claim 7, Rosquist as modified by Nissan discloses the claimed invention above but does not disclose injection timing is advanced about 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the injection timing of Rosquist advanced about 40 degrees, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.

As to claim 8, Rosquist as modified by Nissan above discloses the slidable coupler is moved rearward about 1.0 cm (see Abstract; see paragraph [0026]; see also Claim 8).

As to claim 9, Rosquist as modified by Nissan above discloses pressurized oil exiting the right-hand drive causes the slidable coupler to move rearward about 1.0 cm after engine startup (see Abstract; see paragraph [0026]; see also Claim 8) but does not disclose this causes rotational movement of the slidable coupler of about 20 degrees, with respect to the right-hand male drive gear, as well as rotational movement of the left-hand male drive of about 20 degrees, with respect to the slidable coupler, for a total timing advance of 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made rotational movement of the slidable coupler of Rosquist about 20 degrees, with respect to the right-hand male drive, and rotational movement of the left-hand male drive about 20 degrees, with respect to the slidable coupler, for a total timing advance of 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



As to claim 11, Rosquist as modified by Nissan above discloses oil to the timing drive housing is fed by an oil line (at 911 and 913) that is connected to an engine oil galley (see Figure 9).

As to claim 12, Rosquist discloses a method for advancing injection timing of a compression-ignition internal combustion engine following engine startup, the engine having a mechanical fuel injection pump with a straight-splined drive, a normal injection pump mount, a timing drive shaft, and an oil pump for providing pressurized engine oil for pressurized lubrication of engine components when the engine is operational (see paragraphs [0006] and [0026]; see Figures 1, 5, 7 and 9; see also Claim 12), the method comprising the steps of: providing a hydraulically-actuated link between the engine timing drive (101) and the fuel injection pump drive (106), the link having a male helically-splined drive (102) secured to the timing drive and a second male drive (107) secured to the pump drive and a spring-biased (via 701) sliding female coupler (108) that engages the splines of both male drives; and providing a path (105) for pressurized engine oil to reach the hydraulically-actuated link so that engine oil pressure can overcome the spring biasing and move the coupler both linearly and rotatably about a central axis to advance injection timing after engine startup (see paragraph [0026]; see 
However, Nissan discloses two males drives (5 and 7) having opposite-handed helical splines and a slidable coupler (10) having internal helical grooves that mate with the male drives for the purpose of varying the rotational angle of a fuel injection pump shaft to vary the injection timing.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the male drive secured to the pump drive of Rosquist with opposite-handed helical splines from the male drive secured to the timing drive as taught by Nissan in order to vary the rotational angle of the fuel injection pump shaft to vary the injection timing.  The modification involves a simple substitution of a known straight spline orientation with a known helical spline orientation according to known methods to achieve predictable results.

As to claim 13, Rosquist as modified by Nissan above discloses the hydraulically-actuated link includes a right-hand, helically-splined male drive (mounted on the engine timing drive shaft, a left-hand, helically-splined male drive (102) rotatably mounted on the injection pump drive shaft, and the slidable coupler having a right-hand helically-splined socket (109) that engages the right-hand male gear and a left-hand helically-splined socket (110) that engages the left-hand male drive (107), the coupler having a wall (111) between the two sockets, and a coil spring (701) installed between the wall and the left-hand drive mounted on the injection pump (see Figures 7 and 9).

As to claim 14, Rosquist as modified by Nissan discloses the claimed invention above but does not disclose injection timing is advanced about 20 degrees for each male and female spline set, for total advance of about 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the injection timing of Rosquist advanced about 20 degrees for each male and female spline, for a total advance of about 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 15, Rosquist as modified by Nissan above discloses the slidable coupler is moved rearward a total of about 1.0 cm (see Abstract; see paragraph [0026]; see also Claim 15) but does not disclose injection timing is advanced about 40 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the injection timing of Rosquist advanced about 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 16, Rosquist as modified by Nissan above discloses pressurized oil provided to the hydraulically-actuated link causes the slidable coupler to move rearward about 1.0 cm after engine startup (see Abstract; see paragraph [0026]; see also Claim 
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the slidable coupler of Rosquist rotate counterclockwise about 20 degrees, as viewed from the injection pump, and the left-hand male gear to rotate counterclockwise about 20 degrees, with respect to the coupler, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 17, Rosquist as modified by Nissan above discloses the path for pressurized oil passes through a timing drive housing (through 913), though a journal sleeve bearing (501), and into the timing drive shaft, which is axially drilled for oil flow (see Figures 1, 2, 5-7 and 9).

As to claim 18, Rosquist as modified by Nissan above discloses oil to the timing drive housing is fed by an oil line (at 911 and 913) that is connected to an engine oil galley (see Figure 9).




Response to Arguments
08/18/2021 have been fully considered but they are not persuasive.

Applicant argues that the Nissan reference does not show the slidable coupler being moved by oil pressure.  The examiner notes that the Nissan reference is not relied upon to show the coupler being moved by oil pressure.  This feature is taught by the primary reference, Rosquist.  Furthermore, although not relied upon, the Nissan reference does teach moving a coupler 10 via oil pressure contained in cylinder 11.  The examiner maintains that Rosquist teaches the claim limitation of the coupler moved by oil pressure from the oil pump of the engine.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        08/24/2021